Case 2:20-cv-00647-TC-JCB Document 33 Filed 08/23/21 PageID.331 Page 1 of 6




Gregory G. Skordas (#3865)
Gabriela Mena (#17087)
Michelle Phelps (#17096)
SKORDAS & CASTON, LLC
124 South 400 East, Suite 220
Salt Lake City, UT 84111
Telephone: (801) 531-7444
Facsimile: (801) 665-0128
Attorneys for Defendant
gskordas@schhlaw.com
gmena@schhlaw.com
mphelps@schhlaw.com


                   IN THE UNITED STATES DISTRICT COURT
                   DISTRICT OF UTAH, CENTRAL DIVISION


  RUSSELL G. GREER,                                  MEMORANDUM OPPOSING MOTION
                                                          FOR LEAVE TO FILE
          Plaintiff,                                     SUPPLEMENTAL BRIEF

  v.                                                        Case No. 2:20-CV-00647

  JOSHUA MOON, an individual, and KIWI                      Judge Tena Campbell
  FARMS, a website.
                                                            Magistrate Judge Jared C. Bennett
          Defendants.


       Defendants, by and through their attorney, hereby oppose Plaintiff’s Motion for Leave to

File Supplemental Brief and ask this Court to deny Plaintiff’s motion, or in the alternative wait to

decide on the motion until after the Court has issued its decision on Defendant’s Motion to

Dismiss. Defendants base this request on the following:

                                        BACKGROUND

   1. Plaintiff’s complaint was filed on September 24, 2020.

   2. Plaintiff’s Motion for Preliminary Injunction was filed on September 25, 2020.

   3. Defendants filed their Motion to Dismiss For Failure to State a Claim and a response to
Case 2:20-cv-00647-TC-JCB Document 33 Filed 08/23/21 PageID.332 Page 2 of 6




       Plaintiff’s preliminary injunction motion on April 9, 2021.

   4. Plaintiff filed a reply to Defendant’s response to Plaintiff’s Motion for Preliminary

       Injunction on April 20, 2021.

   5. Plaintiff filed his opposition to Defendants’ motion on May 5, 2021.

   6. Plaintiff filed a Motion for a Hearing for Plaintiff’s Motion for Preliminary Injunction

       and Defendants’ Motion to Dismiss on May 7, 2021.

   7. This Court entered an order, denying Plaintiff's Motion for a Hearing, on May 18, 2021.

   8. Defendants filed their reply to Plaintiff’s opposition to Defendants’ Motion to Dismiss on

       May 19, 2021.

   9. On August 7, 2021, Plaintiff filed a Motion for Leave to File Supplemental Brief.

   10. As of the date of filing this Opposition to Plaintiff’s Motion for Leave, this Court has not

       entered a decision on Defendants’ Motion to Dismiss.

                                          ARGUMENT

       Rule 15 provides that “the court may, on just terms, permit a party to serve a

supplemental pleading setting out any transaction, occurrence, or event that happened after the

date of the pleading to be supplemented.” Fed. R. Civ. P. 15(d). The Courts have determined that

“the standard . . . in deciding to grant or deny leave to supplement is the same standard used in

deciding whether to grant or deny a leave to amend.” Fowler v. Hodge, 94 Fed. Appx. 710, 715

(10th Cir. 2004)(quotation marks omitted). When determining whether to grant a leave to amend,

“[t]he court should freely give leave when justice so requires.” Fed. R. Civ. P. Rule 15(a)(2).

District courts may use their “discretion to deny leave” and should do so in “circumstances such

as undue delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure

deficiencies by amendments previously allowed, undue prejudice to the opposing party by virtue
Case 2:20-cv-00647-TC-JCB Document 33 Filed 08/23/21 PageID.333 Page 3 of 6




of allowance of the amendment” and, “futility of amendment.” Earles v. Cleveland, 825

Fed.Appx. 544, 552 (10th Cir. 2020)(quoting Foman v. Davis, 371 U.S. 178, 182,83

(1962))(quotation marks omitted). Indeed, Earles held that denial is proper “when it appears that

the plaintiff is using Rule 15 to make the complaint a moving target . . . [or] to present theories

seriatim in an effort to avoid dismissal.” Id at 553.

       Courts have determined that “[b]ad faith may be inferred . . . if the party seeks leave to

amend for an improper purpose.” Graff v. Aberdeen Enterprises II, Inc., 2018 U.S. Dist. LEXIS

160879, *17. An improper purpose “occurs when a particular procedural tool is used in an

attempt to accomplish a result which that tool, when properly used, could not provide.” Pinon

Sun Condo. Ass’n v. Atain Specialty Ins. Co., 2019 U.S. Dist. LEXIS 4038, *23. Furthermore, a

supplement, like an amendment “is futile if the pleading, as amended, would be subject to

dismissal for any reason.” Graff, at *18.

       In our case, Plaintiff seeks to supplement his complaint with the news of another death

that Plaintiff blames Defendants for. Sadly, this individual in Plaintiff’s proposed supplement,

committed suicide sometime after their choices became a topic on one of Defendants’ website

forums. Plaintiff also “point[s] out” that Defendants’ attorney, Gregory Skordas represented

individuals against Plaintiff that Plaintiff has sued in the past. Pl.’s Supplemental Brief in

Support of Plaintiff’s Motion for Preliminary Injunction and Plaintiff’s Complaint. Plaintiff also

notes that Mr. Skordas represented the victim in Plaintiff’s criminal matter mentioned in

previous briefings. Plaintiff makes repeated personal attacks against the character of Mr. Skordas

and his firm in his proposed supplemental briefing. Plaintiff somehow believes that because Mr.

Skordas has defended others against Plaintiff’s continued legal suits, Mr. Skordas should not

now be defending others against Plaintiff’s current attacks. Plaintiff believes that Mr. Skordas is
Case 2:20-cv-00647-TC-JCB Document 33 Filed 08/23/21 PageID.334 Page 4 of 6




representing these individuals to harass Plaintiff in violation of Rule 11(B) of the Federal Rules

of Civil Procedure. Plaintiff does not provide any explanation as to how an attorney, agreeing to

defend someone who is being sued, can in anyway been seen as harassing the Plaintiff. Indeed, it

makes sense that someone who is being sued would seek out the representation of an attorney

who is already familiar with the case to some degree or with the Plaintiff, especially in a case

where the Plaintiff is a serial litigant. Mr. Skordas has never been personally sued by Plaintiff, or

vice versa. While Plaintiff does not explicitly move the court to issue sanctions against Mr.

Skordas in his motion, he makes it clear that he believes the court should. Not only should the

court deny Plaintiff’s motion based on the futility of amendment, but because Plaintiff’s motion

reeks of bad faith and dilatory motive.

       Plaintiff’s supplemental brief offers no new evidence of the claims alleged against

Defendants. Plaintiff is using the same ammo he did in his original complaint, finding someone

who died by suicide who was once a topic on Kiwi Farms and alleging this makes Defendants

liable for the death. Defendants have filed a 12(b)(6) Motion to Dismiss because Plaintiff has

failed to state a claim upon which relief can be granted. Supplementing Plaintiff’s complaint

with this new alleged evidence will not change the futility of Plaintiff’s original complaint.

Therefore, the court should deny Plaintiff’s Motion for Leave to Supplement based on the futility

of supplementing the complaint with this new allegation. In the alternative, because the court has

not yet issued a ruling on Defendants’ Motion to Dismiss, Defendants’ request the court stay the

motion until the court has decided on Defendants’ Motion to Dismiss.

       Plaintiff also seeks to supplement his complaint based on bad faith. Based on Defendants’

Motion to Dismiss, Plaintiff knows the court has good reason to dismiss his complaint altogether.

Plaintiff is now using this supplement as an effort to avoid dismissal through continuing a list of
Case 2:20-cv-00647-TC-JCB Document 33 Filed 08/23/21 PageID.335 Page 5 of 6




his unsound legal theories. Furthermore, Plaintiff is seeking to supplement his complaint to

disparage the reputation of Mr. Skordas and file with the court derogatory statements against Mr.

Skordas’ legal practice in a thinly veiled effort to have the court issue sanctions against

Defendants’ counsel. A Motion for Leave to File a Supplemental Briefing is not a proper

procedural tool to request sanctions of opposing counsel. Therefore, Plaintiff’s motion should be

denied based on bad faith and dilatory motive.

                                          CONCLUSION

       Because Plaintiff’s Motion for Leave to Supplement is futile, was done is bad faith, and

was done with a dilatory motive, Plaintiff’s motion should be denied. Furthermore, because the

motion was filed in bad faith, Defendants’ should be awarded attorney fees and costs incurred in

opposing Plaintiff’s Motion for Leave.



       DATED this the 23rd day of August 2021.



                                              SKORDAS & CASTON, LLC



                                              /s/ Gregory G. Skordas_______
                                              Gregory G. Skordas
Case 2:20-cv-00647-TC-JCB Document 33 Filed 08/23/21 PageID.336 Page 6 of 6




                              CERTIFICATE OF SERVICE

        I hereby certify that on August 23, 2021, I electronically filed a true and correct copy

 ofthe foregoing APPEARANCE OF COUNSEL, with the Clerk of the Court using CM/ECF

 system, which sent notification of such filing to the following:


       Russell G. Greer
       P.O. Box 46602
       Las Vegas, NV 89114


                                               /s/ Stacey Dodier-Legal Assistant
                                               SKORDAS & CASTON, LLC
